         Case 3:19-cv-01677-AC         Document 22     Filed 05/18/20    Page 1 of 2




                        IN THE UNITED STATES DISTRICT COURT

                             FOR THE DISTRICT OF OREGON




 WILLAMETTE BIOMASS
 PROCESSORS, INC., an Oregon
 corporation,                                                     Case No. 3:19-cv-01677-AC

                                                                     OPINION AND ORDER
                Plaintiff

        v.

 PERDUE AGRIBUSINESS LLC, a
 Maryland limited liability company,


               Defendant.



MOSMAN, J.,

       On April 13, 2020, Magistrate Judge John V. Acosta issued his Findings and

Recommendation (“F&R”) [ECF 17], recommending that this court deny Defendant’s Motion to

Compel Arbitration [ECF 6]. Defendant objected. [ECF 20]. Plaintiff filed a response. [ECF 21].

Upon review, I agree with Judge Acosta, and I DENY the motion to compel.



1 – OPINION AND ORDER
         Case 3:19-cv-01677-AC          Document 22       Filed 05/18/20     Page 2 of 2




                                          DISCUSSION

       The magistrate judge makes only recommendations to the court, to which any party may

file written objections. The court is not bound by the recommendations of the magistrate judge

but retains responsibility for making the final determination. The court is generally required to

make a de novo determination regarding those portions of the report or specified findings or

recommendation as to which an objection is made. 28 U.S.C. § 636(b)(1)(C). However, the court

is not required to review, de novo or under any other standard, the factual or legal conclusions of

the magistrate judge as to those portions of the F&R to which no objections are addressed. See

Thomas v. Arn, 474 U.S. 140, 149 (1985); United States v. Reyna-Tapia, 328 F.3d 1114, 1121

(9th Cir. 2003). While the level of scrutiny under which I am required to review the F&R

depends on whether or not objections have been filed, in either case, I am free to accept, reject,

or modify any part of the F&R. 28 U.S.C. § 636(b)(1)(C).

                                         CONCLUSION

       Upon review, I agree with Judge Acosta’s recommendation and I ADOPT the F&R [17]

in full. Defendant’s Motion to Compel Arbitration [6] is DENIED.

       IT IS SO ORDERED.

       DATED this 18thday of May, 2020.


                                                             ____________________________
                                                             MICHAEL W. MOSMAN
                                                             United States District Judge




2 – OPINION AND ORDER
